                                    IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE

    In re:                                                             No. 1:18-CV-01759
    LA PALOMA GENERATING
    COMPANY, LLC, et al.,                                              (Judge Brann)1
    ______________________________


    PETER KRAVITZ, solely in his
    capacity as the Liquidating Trustee of
    the La Paloma Liquidating Trust,

                               Appellant,
                v.

    CALIFORNIA STATE BOARD OF
    EQUALIZATION,

                               Appellee.

                                                               ORDER

              AND NOW, this 9th day of January 2019, IT IS HEREBY ORDERED

that:

              1.             The Report and Recommendation of Magistrate Judge Mary Pat

                             Thynge, December 4, 2018, ECF No. 6, is ADOPTED in full.

              2.             This matter is withdrawn from mandatory mediation.

              3.             The parties joint briefing schedule is adopted.



                                                            
1
       An Article III Judge in the Middle District of Pennsylvania sitting by designation in the District
       of Delaware in lieu of the then vacant judgeships in that District.
a.   The appellant filed his statement of issues and record

     designations November 21, 2018.

b.   Appellee’s counter-designations, if any, were to be filed

     December 5, 2018.

c.   Appellant’s principal brief in the appeal shall be filed no later

     than January 16, 2019.

d.   Appellee’s response brief in the appeal shall be filed no later

     than February 25, 2019.

e.   Appellant’s reply brief in the appeal shall be filed no later than

     March 21, 2019.

f.   Federal Rule of Bankruptcy Procedure 8015 shall apply to the

     form and length of all briefing in the appeal.



                                BY THE COURT:



                                s/ Matthew W. Brann
                                Matthew W. Brann
                                United States District Judge




                          -2-
